Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	The office action is in response to the application filed on 03/12/2021 in which claims 1-19 were presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation “wherein the one or more removably attachable couplers attach at an upper portion and bottom portion of the first cord and second cord”, is considered to be indefinite. It is unclear if the invention is required to have both limitations; one removably attachable coupler “or” “two or more removably attachable couplers” as claimed. If one removably attachable coupler is chosen (Fig 2 of applicant drawing), the limitation “attach at an upper portion and bottom portion of the first cord and second cord” is indefinite. It is unclear how the invention is required to have one removably attachable coupler in both locations, one can only be in one portion. Therefore, for the purpose of examination “wherein the one or more removably attachable couplers attach at an upper portion and bottom portion of the first cord and second cord”, is considered as “wherein the one or more removably attachable couplers attach at an upper portion (or) bottom portion of the first cord and second cord”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Chapuis (EP 3106061 A1) in view of Gibson (US 20060102676 A1) and FLOESNER et al. (DE 19953689 A1).

Regarding claim 1, Chapuis discloses a vest adjustment system comprising: a vest (Figs 1-2, #2) comprising a first front portion (Figs 1-2, #211) and a second front portion (Figs 1-2, #221), the first front portion having a plurality of first couplers (Figs 1-2, #25) extending therefrom, and the second front portion having a plurality of second couplers extending therefrom; and Chapuis further teaches having a first cord and a second cord (Annotated Fig 1 below).

    PNG
    media_image1.png
    442
    630
    media_image1.png
    Greyscale

Annotated Fig 1 of Chapuis
 However, Chapuis fails to teach a first cord slidably coupled to the plurality of first couplers, the first cord adjustable via a first adjuster; a second cord slidably coupled to the plurality of second couplers, the second cord adjustable via a second adjuster; one or more removably attachable couplers to attach the first cord to the second cord. 
Gibson teaches a first cord slidably coupled to the plurality of first couplers, the first cord adjustable via an adjuster; a second cord slidably coupled to the plurality of second couplers, the second cord adjustable via an adjuster; one or more removably attachable couplers to attach the first cord to the second cord (Annotated Fig 2 below). 

    PNG
    media_image2.png
    616
    863
    media_image2.png
    Greyscale

Annotated Fig 2 of Gibson
Chapuis and Gibson are considered analogous art to the claimed invention because they are in the same field of invention: worn on the upper body and on the shoulder having cords and couplers. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and restring the cords on the Chapuis’s vest to have a first cord slidably coupled to the plurality of first couplers, the first cord adjustable via an adjuster; a second cord slidably coupled to the plurality of second couplers, the second cord adjustable via an adjuster; one or more removably attachable couplers to attach the first cord to the second cord as taught by Gibson in order to allow for easy access and removal of the vest from the body of wearer. 
Moreover, Chapuis as modified above further fail to teach having a first adjuster and a second adjuster. 
Floesner teaches having the first cord adjustable via a first adjuster and the second cord adjustable via a second adjuster (Fig 3, (2) #8). 
Modified Chapuis and Floesner are considered analogous art to the claimed invention because they are in the same field of invention: worn on the upper body and on the shoulder of the user; having cords and couplers. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapuis’s vest to include a first adjuster and a second adjuster as taught by Floesner in order to provide induvial adjustment of each cord and adapt the vest according to the body shape of the wearer Further the substitution of the adjuster would be a simple substitution of one known element (an adjuster of modified Chapuis) for another (adjuster of Flosener) to obtain predictable results, an ability to fasten/ adjust each cords of modified Gibson’s vest.
Regarding claim 2, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis further discloses wherein the plurality of first couplers couple to a first edge on the first front portion (Annotated Fig 3 below).

    PNG
    media_image3.png
    569
    630
    media_image3.png
    Greyscale

Annotated Fig 3 of Chapuis

Regarding claim 3, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis further discloses wherein the plurality of second couplers couple to a second edge of the second front portion (Annotated Fig 4 below).

    PNG
    media_image4.png
    534
    629
    media_image4.png
    Greyscale

Annotated Fig 4 of Chapuis
Regarding claim 4, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis further discloses wherein the plurality of first couplers and the plurality of second couplers each comprise a material that is looped and coupled to the vest (Annotated Fig 1).
Regarding claim 5, Chapuis as modified above disclose the limitation of claim 4 as described above and Chapuis further discloses wherein the material comprises a reflective material (any material is considered to be a reflective material and capable of reflecting under the light, since applicant is silent on providing specific material in the instant specification, the couplers of Chapuis is capable of reflecting light and considered as reflective material).
Regarding claim 6, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis further discloses wherein the first cord and the second cord comprise elastics (Page 8 of PE2E translation, last paragraph; “means 25 comprise an elastic band 251”).
Regarding claim 7, Chapuis as modified above disclose the limitation of claim 1 as described above and Floesner further discloses wherein the first adjuster and second adjuster are each drawstring toggle spring-stops (Fig 3, (2) #8; cord stopper lock).	
Regarding claim 8, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis further discloses wherein the first adjuster is coupled to a first bottom edge of the first front portion (Annotated Fig 1, refer to the last coupler by the bottom edge of the vest- left side).
Regarding claim 9, Chapuis as modified above disclose the limitation of claim 8 as described above and Floesner further discloses wherein the first adjuster is coupled to one of the plurality of first couplers at the first bottom edge (Fig 3, #8).
Regarding claim 10, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis further discloses a second bottom edge of the second front portion (Annotated Fig 1, refer to the last coupler by the bottom edge of the vest- right side).  Floesner further teaches wherein the second adjuster (Fig 3, #8) is coupled to a second bottom edge of the second front portion.
Regarding claim 11, Chapuis as modified above disclose the limitation of claim 11 as described above and Floesner further discloses wherein the second adjuster is coupled to one of the plurality of second couplers at the second bottom edge (Fig 3, #8).
Regarding claim 12, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis as modified by Gibson further discloses wherein the one or more removably attachable couplers attach at an upper portion (or) bottom portion of the first cord and second cord (Annotated Fig 5 below, in light of 112b rejection above, chosen upper portion)

    PNG
    media_image5.png
    484
    477
    media_image5.png
    Greyscale

Annotated Fig 5 of Gibson
Regarding claim 13, Chapuis as modified above disclose the limitation of claim 1 as described above and Chapuis further discloses wherein the removably attachable couplers attach at an upper portion of the first cord and second cord (Annotated Fig 5 above).
Regarding claim 14,  Chapuis discloses a vest adjustment system comprising: a vest (Figs 1-2, #2) comprising a first front portion (Figs 1-2, #211) and a second front portion (Figs 1-2, #221), the first front portion having a plurality of first couplers (Figs 1-2, #25) extending therefrom, and the second front portion having a second edge with a plurality of second couplers extending therefrom; and Chapuis further teaches having a first cord and a second cord (Annotated Fig 1 below).

    PNG
    media_image1.png
    442
    630
    media_image1.png
    Greyscale

Annotated Fig 1 of Chapuis (duplicated)
However, Chapuis fails to teach a first cord attached to the plurality of first couplers and slidable therein, the first cord adjustable via a first adjuster coupled to a first bottom edge of the vest; a second cord attached to the plurality of second couplers and slidable therein, the second cord adjustable via a second adjuster coupled to a second bottom edge of the vest; and one or more removably attachable couplers to couple the first cord to the second cord; wherein when the first cord and the second cord are each pulled downwardly at the first bottom edge and the second bottom edge, the distance between the first edge and second edge is decreased.
Gibson teaches a first cord slidably coupled to the plurality of first couplers, the first cord adjustable via an adjuster; a second cord slidably coupled to the plurality of second couplers, the second cord adjustable via an adjuster; one or more removably attachable couplers to attach the first cord to the second cord (Annotated Fig 2 below).


    PNG
    media_image2.png
    616
    863
    media_image2.png
    Greyscale

Annotated Fig 2 of Gibson (duplicated)
Chapuis and Gibson are considered analogous art to the claimed invention because they are in the same field of invention: worn on the upper body and on the shoulder having cords and couplers. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and restring the cords on the Chapuis’s vest to have a first cord slidably coupled to the plurality of first couplers, the first cord adjustable via an adjuster; a second cord slidably coupled to the plurality of second couplers, the second cord adjustable via an adjuster; one or more removably attachable couplers to attach the first cord to the second cord as taught by Gibson in order to allow for easy access and removal of the vest from the body of wearer. 
Moreover, Chapuis as modified above further fail to teach having a first adjuster and a second adjuster. 
Floesner teaches having the first cord adjustable via a first adjuster and the second cord adjustable via a second adjuster (Fig 3, (2) #8); wherein when the first cord and the second cord are each pulled downwardly at the first bottom edge and the second bottom edge, the distance between the first edge and second edge is decreased (Fig 3, (2) #8). 
Modified Chapuis and Floesner are considered analogous art to the claimed invention because they are in the same field of invention: worn on the upper body and on the shoulder of the user; having cords and couplers. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapuis’s vest to include a first adjuster and a second adjuster as taught by Floesner in order to provide induvial adjustment of each cord and adapt the vest according to the body shape of the wearer. Further the substitution of the adjuster would be a simple substitution of one known element (an adjuster of modified Chapuis) for another (adjuster of Flosener) to obtain predictable results, an ability to fasten/ adjust each cords of modified Gibson’s vest.
Examiner respectfully notes that the limitation “wherein when the first cord and the second cord are each pulled downwardly at the first bottom edge and the second bottom edge, the distance between the first edge and second edge is decreased” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function. As modified Chapuis and Floesner discloses the structure of the vest combination with cords having the first and second adjusters as claimed, there would be a reasonable expectation for the vest of modified Chapuis to perform such function when the first and second cords are adjusted by the adjusters.
Regarding claim 15, Chapuis as modified above disclose the limitation of claim 14 as described above and Chapuis further discloses wherein the plurality of first couplers and the plurality of second couplers each comprise a material that is looped and coupled to the vest (Annotated Fig 1 above).
Regarding claim 16, Chapuis as modified above disclose the limitation of claim 14 as described above and Chapuis further discloses wherein the first cord and the second cord comprise an elastic material (Page 8 of PE2E translation, last paragraph; “means 25 comprise an elastic band 251”).
Regarding claim 17, Chapuis as modified above disclose the limitation of claim 14 as described above and Floesner further discloses wherein the first adjuster and second adjuster comprise drawstring toggle spring-stops (Fig 3, (2) #8; cord stopper locks).
Regarding claim 18, Chapuis as modified above disclose the limitation of claim 14 as described above and Floesner further discloses wherein the first adjuster is coupled to one of the plurality of first couplers at the first bottom edge (Fig 3, #8-left side).
Regarding claim 19, Chapuis as modified above disclose the limitation of claim 14 as described above and Floesner further discloses wherein the second adjuster is coupled to one of the plurality of second couplers at the second bottom edge (Fig 3, #8-right side). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-EP 3476246 A1 by MOAL discloses a back-carrying article equipped with a first strap and a second strap, comprising an adjustment system which comprises an upper strap; a lower strip; a first hanging part used for being fixed on a strap and fixedly connected with the upper strip-shaped object; a second hanging part used for being fixed on a strap and fixedly connected with the lower strip-shaped object; a third hanging part which is used for being fixed to the first strap, is fixedly connected with the upper strip-shaped object and the lower strip-shaped object and comprises a first adjusting device capable of adjusting the relative position of connection between the upper strip-shaped object and the third hanging part and a second adjusting device capable of adjusting the relative position of connection between the lower strip-shaped object and the third hanging part. Each strap is provided with a fixing part; the first and/or second hooking parts are detachably mounted on one of the fixing parts, so that the vertical positions of the first and/or second hooking parts can be adjusted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIN HTWE OO/
 Examiner, Art Unit 3732                                                                                                                                                                                            
/SALLY HADEN/Primary Examiner, Art Unit 3732